Citation Nr: 9926583	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  97-32 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an increased rating for the residuals of 
right hip trauma, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased (compensable) rating for the 
residuals of right rib area trauma.

3.  Entitlement to an increased rating for a right foot 
callous, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for a postoperative 
osteotomy with excision of the bursa and sesamoid, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) from a March 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware that denied the veteran's claims for increased 
evaluations for his service-connected residuals of right hip 
trauma, residuals of right rib area trauma, right foot 
callous, and postoperative osteotomy with excision of the 
bursa and sesamoid.  A notice of disagreement was received in 
April 1997.  A statement of the case was issued in May 1997.  
A substantive appeal was received from the veteran in 
November 1997.  A hearing was held before a member of the 
Board at the RO in June 1999. 


REMAND

The Board notes that during the June 1999 hearing before a 
member of the Board at the RO, the veteran indicated that he 
had recently (two weeks prior to the hearing) received 
treatment at a VA medical facility in Wilmington, Delaware.  
These records, however, have not been associated with the 
claims folders.  As VA records are constructively of record, 
the Board finds that all copies of all the veteran's VA 
treatment records should be obtained.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).

The Board notes that in a September 1998 decision, the RO 
determined that new and material evidence had not been 
submitted sufficient to reopen previously denied claims for 
service connection for a right shoulder disability and a 
bilateral knee disability.  During the June 1999 hearing, the 
veteran expressed disagreement with this decision, and the 
Board finds that the hearing transcript is sufficient to 
constitute a timely notice of disagreement.  As such, the 
veteran and his representative should be furnished with a 
statement of the case for these issues.  See 38 C.F.R. 
§ 19.26 (1998); Manlincon v. West, 12 Vet. App. 238 (1999) (a 
notice of disagreement initiates review by the Board of the 
RO's denial, thus, the next step is for the RO to issue a 
statement of the case on the denial of the issue).

For the above reasons, this matter is REMANDED to the RO for 
the following action:

1.  A statement of the case should be 
issued to the veteran and his 
representative by the RO with respect to 
the veteran's application to reopen 
previously denied claims for entitlement 
to service connection for a right 
shoulder disability and a bilateral knee 
disability.  The veteran and his 
representative should be informed of the 
necessity of filing a substantive appeal 
if the veteran wishes to place these 
issues in appellate status. 38 C.F.R. 
§ 19.26 (1998).

2.  The RO should obtain copies of all 
the veteran's VA treatment records for 
any disability, which are not currently 
in the claims file, including all his 
records from the VA Medical Center, 
Wilmington, Delaware. 

3.  The RO should provide the veteran 
with the criteria of 38 C.F.R. § 3.655 
(1998).

4.  The RO should schedule the veteran 
for a VA examination for residuals of 
right hip trauma, residuals of right rib 
area trauma, right foot callous, and 
postoperative osteotomy with excision of 
the bursa and sesamoid.  The claims 
folder should be made available to the 
examiner.

5.  The RO should readjudicate the 
veteran's claims shown on the front page 
of this remand.  Thereafter, if these 
claims remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
setting forth the evidence, a citation to 
and discussion of applicable laws and 
regulations, and a detailed analysis of 
the reasons for the RO's determination.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. No 
action is required of the appellant unless he receives 
further notice, but he may furnish additional evidence and 
argument while the case is in remand status.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealabbvble 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


